NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-JUN-2022
                                            08:19 AM
                                            Dkt. 64 OAWST


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                NPL CAPITAL LLC, Plaintiff-Appellee,
                                  v.
         EVELYN S.T. RAPOZA, INDIVIDUALLY AND AS TRUSTEE,
   OR HER SUCCESSORS IN TRUST, UNDER THE RAYMOND RAPOZA, JR.
  AND EVELYN S.T. RAPOZA LIVING TRUST DATED DECEMBER 30, 2004,
                         Defendant-Appellant
                                 and
        BENEFICIAL HAWAII INC. DBA BENEFICIAL MORTGAGE CO.
   OF HAWAII; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
        SOLELY AS NOMINEE FOR ALLSTATE HOME LOANS INC. DBA
        ALLSTATE FUNDING; DISCOVERY BANK; AMERICAN EXPRESS
              CENTURION BANK; CAPITAL ONE BANK (USA),
                        Defendants-Appellees,
                                 and
     JOHN AND MARY DOES 1-20; DOE PARTNERSHIPS, CORPORATIONS
           OR OTHER ENTITIES 1-20, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CASE NO. 1CC161002244)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal of
Appeal, filed June 1, 2022, by Defendant-Appellant Evelyn S.T.
Rapoza, Individually and as Trustee, the papers in support, and
the record, it appears that (1) the appeal has been docketed; (2)
under Hawai#i Rules of Appellate Procedure Rule 42(b), the
parties stipulate to dismiss the appeal and bear their own fees
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and costs; and (3) the Stipulation for Dismissal of Appeal is
dated and signed by counsel for all parties appearing in the
appeal.
          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal of the Appeal is approved and the appeal is
dismissed. The parties shall bear their own fees and costs on
appeal.
          DATED: Honolulu, Hawai#i, June 27, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2